          Case 1:14-cr-00530-KMK Document 41 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 19cr609
 14cr530
 16cr192                                                 NOTICE OF TELECONFERENCE
 18cr581                                                       INFORMATION
 20cr170
 09cr1022
 11cr1040




KENNETH M. KARAS, United States District Judge:

       For the week of September 14, 2020, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     September 11, 2020
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
